      Case 2:20-cr-00539-JAK Document 8 Filed 11/02/20 Page 1 of 15 Page ID #:15



 1   NICOLA T. HANNA
     United States Attorney
 2   BRANDON D. FOX
     Assistant United States Attorney
 3   Chief, Criminal Division
     ANDREW BROWN (Cal. Bar No. 172009)
 4   Assistant United States Attorney
     Major Frauds Section
 5        1100 United States Courthouse                  11/2/2020
          312 North Spring Street
 6        Los Angeles, California 90012                        JB
          Telephone: (213) 894-0102
 7        Facsimile: (213) 894-6269
          E-mail:    andrew.brown@usdoj.gov
 8   Attorneys for Plaintiff
     UNITED STATES OF AMERICA
 9

10                           UNITED STATES DISTRICT COURT

11                     FOR THE CENTRAL DISTRICT OF CALIFORNIA

12   UNITED STATES OF AMERICA,               No. CR   2:20cr539-JAK

13             Plaintiff,                    PLEA AGREEMENT FOR DEFENDANT
                                             OSCAR JEFFERSON
14                   v.

15   OSCAR JEFFERSON,

16             Defendant.

17

18        1.    This constitutes the plea agreement between OSCAR
19   JEFFERSON (“defendant”), and the United States Attorney’s Office for
20   the Central District of California (the “USAO”) in the above-
21   captioned case.      This agreement is limited to the USAO and cannot
22   bind any other federal, state, local, or foreign prosecuting,
23   enforcement, administrative, or regulatory authorities.
24                             DEFENDANT’S OBLIGATIONS
25        2.    Defendant agrees to:
26              a)     At the earliest opportunity requested by the USAO and
27   provided by the Court, appear and plead guilty to Count One of the
28

                                            1
      Case 2:20-cr-00539-JAK Document 8 Filed 11/02/20 Page 2 of 15 Page ID #:16



 1   information, which charges defendant with Conspiracy to Commit Bank

 2   Fraud, in violation of 18 U.S.C. § 1349.

 3              b)    Not contest facts agreed to in this agreement.

 4              c)    Abide by all agreements regarding sentencing

 5   contained in this agreement.

 6              d)    Appear for all court appearances, surrender as

 7   ordered for service of sentence, obey all conditions of any bond,

 8   and obey any other ongoing court order in this matter.

 9              e)    Not commit any crime; however, offenses that would be

10   excluded for sentencing purposes under United States Sentencing

11   Guidelines (“U.S.S.G.” or “Sentencing Guidelines”) § 4A1.2(c) are

12   not within the scope of this agreement.

13              f)    Be truthful at all times with Pretrial Services, the

14   United States Probation Office, and the Court.

15              g)    Pay the applicable special assessment at or before

16   the time of sentencing unless defendant lacks the ability to pay and

17   prior to sentencing submits a completed financial statement on a

18   form to be provided by the USAO.

19              h)    Not bring a post-conviction collateral attack on the

20   conviction or sentence except a post-conviction collateral attack

21   based on a claim of ineffective assistance of counsel.

22              i)    Not move to withdraw defendant's guilty plea.

23              j)    Not file a notice of appeal, unless the term of

24   imprisonment imposed exceeds fifteen years.

25              k)    Support the government’s request that defendant’s

26   supervised release include the following suspicionless search

27   conditions:

28

                                            2
      Case 2:20-cr-00539-JAK Document 8 Filed 11/02/20 Page 3 of 15 Page ID #:17



 1        Defendant shall submit defendant’s person and any
          property, residence, vehicle, papers, computer, other
 2        electronic communication or data storage devices or media,
          and effects to search and seizure at any time of the day
 3        or night by any law enforcement or probation officer, with
          or without a warrant, and with or without cause.
 4
          If stopped or questioned by a law enforcement officer for
 5        any reason, defendant shall notify that officer that
          defendant is on federal supervised release and subject to
 6        search with or without cause.
 7
                                THE USAO’S OBLIGATIONS
 8
          3.    The USAO agrees to:
 9
                a)    Not contest facts agreed to in this agreement.
10
                b)    At the time of sentencing, move to dismiss the
11
     remaining count of the information as against defendant.            Defendant
12
     understands, however, that at the time of sentencing the Court may
13
     consider any dismissed charges in determining the applicable
14
     Sentencing Guidelines range, the propriety and extent of any
15
     departure from that range, and the sentence to be imposed.
16
                                NATURE OF THE OFFENSE
17
          4.    Defendant understands that for defendant to be guilty of
18
     conspiracy to commit bank fraud, in violation of Title 18, United
19
     States Code, Section 1349, the following must be true:           First,
20
     during the time period alleged in the information there was an
21
     agreement between two or more persons to commit bank fraud; Second,
22
     defendant became a member of the conspiracy knowing of its object
23
     and intending to help accomplish it.        The elements of bank fraud, in
24
     turn, are as follows:     First, defendant knowingly carried out a
25
     scheme or plan to obtain money or property from a financial
26
     institution by making false statements or promises; Second,
27
     defendant knew that the statements or promises were false; Third,
28

                                            3
      Case 2:20-cr-00539-JAK Document 8 Filed 11/02/20 Page 4 of 15 Page ID #:18



 1   the statements or promises were material, that is, they had a

 2   natural tendency to influence, or were capable of influencing, a

 3   financial institution to part with money or property; Fourth, the

 4   defendant acted with the intent to defraud; and Fifth, the financial

 5   institution was federally insured.

 6                            PENALTIES AND RESTITUION

 7        5.    Defendant understands that the statutory maximum sentence

 8   that the Court can impose for a violation of Title 18, United States

 9   Code, Sections 1349, 1344, is: 30 years imprisonment; a five-year

10   period of supervised release; a fine of $1,000,000, or twice the

11   gross gain or loss, whichever is greatest; and a mandatory special

12   assessment of $100.

13        6.    Defendant understands that supervised release is a period

14   of time following imprisonment during which defendant will be

15   subject to various restrictions and requirements.          Defendant

16   understands that if defendant violates one or more of the conditions

17   of any supervised release imposed, defendant may be returned to

18   prison for all or part of the term of supervised release authorized

19   by statute for the offense that resulted in the term of supervised

20   release, which could result in defendant serving a total term of

21   imprisonment greater than the statutory maximum stated above.

22        7.    Defendant understands that, by pleading guilty, defendant

23   may be giving up valuable government benefits and valuable civic

24   rights, such as the right to vote, the right to possess a firearm,

25   the right to hold office, and the right to serve on a jury.

26   Defendant understands that once the court accepts defendant’s guilty

27   plea, it will be a federal felony for defendant to possess a firearm

28   or ammunition.    Defendant understands that the conviction in this

                                            4
      Case 2:20-cr-00539-JAK Document 8 Filed 11/02/20 Page 5 of 15 Page ID #:19



 1   case may also subject defendant to various other collateral

 2   consequences, including but not limited to revocation of probation,

 3   parole, or supervised release in another case and suspension or

 4   revocation of a professional license.        Defendant understands that

 5   unanticipated collateral consequences will not serve as grounds to

 6   withdraw defendant’s guilty plea.

 7        8.    Defendant and his counsel have discussed the fact that,

 8   and defendant understands that, if defendant is not a United States

 9   citizen, the conviction in this case makes it practically inevitable

10   and a virtual certainty that defendant will be removed or deported

11   from the United States.      Defendant may also be denied United States

12   citizenship and admission to the United States in the future.

13   Defendant understands that while there may be arguments that

14   defendant can raise in immigration proceedings to avoid or delay

15   removal, removal is presumptively mandatory and a virtual certainty

16   in this case.    Defendant further understands that removal and

17   immigration consequences are the subject of a separate proceeding

18   and that no one, including defendant’s attorney or the Court, can

19   predict to an absolute certainty the effect of defendant’s

20   conviction on defendant’s immigration status.          Defendant

21   nevertheless affirms that defendant wants to plead guilty regardless

22   of any immigration consequences that this plea may entail, even if

23   the consequence is automatic removal from the United States.

24        9.    Defendant understands that defendant will be required to

25   pay full restitution to the victims of the offense to which

26   defendant is pleading guilty.       Defendant agrees that, in return for

27   the USAO’s compliance with its obligations under this agreement, the

28   Court may order restitution to persons other than the victims of the

                                            5
      Case 2:20-cr-00539-JAK Document 8 Filed 11/02/20 Page 6 of 15 Page ID #:20



 1   offenses to which defendant is pleading guilty and in amounts

 2   greater than those alleged in the count to which defendant is

 3   pleading guilty.    In particular, defendant agrees that the Court may

 4   order restitution to any victim of any of the following for any

 5   losses suffered by that victim as a result: (a) any relevant

 6   conduct, as defined in U.S.S.G. § 1B1.3, in connection with the

 7   offenses to which defendant is pleading guilty; and (b) any counts

 8   dismissed and charges not prosecuted pursuant to this agreement as

 9   well as all relevant conduct, as defined in U.S.S.G. § 1B1.3, in

10   connection with those counts and charges.         The parties currently

11   believe that the applicable amount of restitution is approximately

12   $767,491, but recognize and agree that this amount could change

13   based on facts that come to the attention of the parties prior to

14   sentencing.

15                                   FACTUAL BASIS

16        10.   Defendant admits that defendant is, in fact, guilty of the

17   offenses to which defendant is agreeing to plead guilty.            Defendant

18   and the USAO agree to the statement of facts provided below and

19   agree that this statement of facts is sufficient to support a plea

20   of guilty to the charges described in this agreement and to

21   establish the Sentencing Guidelines factors set forth below but is

22   not meant to be a complete recitation of all facts relevant to the

23   underlying criminal conduct or all facts known to either party that

24   relate to that conduct.

25        Beginning in or before 2018, and continuing through at least
          May 2020, there was an agreement between two or more persons to
26
          commit bank fraud. Defendant became a member of that
27        conspiracy knowing of its object and intending to help
          accomplish it. In furtherance of the conspiracy, defendant and
28        his co-conspirators would set up a sham business that purported

                                            6
      Case 2:20-cr-00539-JAK Document 8 Filed 11/02/20 Page 7 of 15 Page ID #:21



 1        to provide medical services, but in fact existed only to charge
          bank-issued credit accounts of victims of identity theft.
 2        Defendant established a Bank of America account for this sham
          business to collect the fraudulent charges on the credit
 3        accounts of victims. Defendant also applied through Bank of
 4        the West for a CARES Act loan for the sham business, falsely
          stating that it was a real business with many employees. As a
 5        result of this conspiracy, victims including federally-insured
          financial institutions such as Bank of America, Bank of the
 6        West, and Synchrony Bank, were defrauded out of at least
          $767,491.
 7
                                  SENTENCING FACTORS
 8
          11.   Defendant understands that in determining defendant’s
 9
     sentence the Court is required to calculate the applicable
10
     Sentencing Guidelines range and to consider that range, possible
11
     departures under the Sentencing Guidelines, and the other sentencing
12
     factors set forth in 18 U.S.C. § 3553(a).           Defendant understands
13
     that the Sentencing Guidelines are advisory only, that defendant
14
     cannot have any expectation of receiving a sentence within the
15
     calculated Sentencing Guidelines range, and that after considering
16
     the Sentencing Guidelines and the other § 3553(a) factors, the Court
17
     will be free to exercise its discretion to impose any sentence it
18
     finds appropriate up to the maximum set by statute for the crimes of
19
     conviction.
20
          12.   Defendant and the USAO agree to the following applicable
21
     Sentencing Guidelines factors:
22
          Base Offense Level:             7       U.S.S.G. § 2B1.1(a)(1)
23
          Loss over $550K:              +14       U.S.S.G. § 2B1.1(b)(1)
24
     Defendant and the USAO reserve the right to argue that additional
25
     specific offense characteristics, adjustments, and departures under
26
     the Sentencing Guidelines are appropriate.
27

28

                                              7
      Case 2:20-cr-00539-JAK Document 8 Filed 11/02/20 Page 8 of 15 Page ID #:22



 1        13.   Defendant understands that there is no agreement as to

 2   defendant’s criminal history score or category.

 3        14.   Defendant and the USAO reserve the right to argue for a

 4   sentence outside the sentencing range established by the Sentencing

 5   Guidelines based on the factors set forth in 18 U.S.C. § 3553(a)(1),

 6   (a)(2), (a)(3), (a)(6), and (a)(7).

 7                        WAIVER OF CONSTITUTIONAL RIGHTS

 8        15.   Defendant understands that by pleading guilty, defendant

 9   gives up the following rights:

10              a)    The right to persist in a plea of not guilty.

11              b)    The right to a speedy and public trial by jury.

12              c)    The right to be represented by counsel – and if

13   necessary have the court appoint counsel - at trial.           Defendant

14   understands, however, that, defendant retains the right to be

15   represented by counsel – and if necessary have the court appoint

16   counsel – at every other stage of the proceeding.

17              d)    The right to be presumed innocent and to have the

18   burden of proof placed on the government to prove defendant guilty

19   beyond a reasonable doubt.

20              e)    The right to confront and cross-examine witnesses

21   against defendant.

22              f)    The right to testify and to present evidence in

23   opposition to the charges, including the right to compel the

24   attendance of witnesses to testify.

25              g)    The right not to be compelled to testify, and, if

26   defendant chose not to testify or present evidence, to have that

27   choice not be used against defendant.

28

                                            8
      Case 2:20-cr-00539-JAK Document 8 Filed 11/02/20 Page 9 of 15 Page ID #:23



 1                h)     Any and all rights to pursue any affirmative

 2   defenses, Fourth Amendment or Fifth Amendment claims, and other

 3   pretrial motions that have been filed or could be filed.

 4                             LIMITED WAIVER OF DISCOVERY

 5        16.     Defendant understands that the government possesses

 6   additional evidence against him that he has not been shown.            In

 7   exchange for the government's obligations under this agreement,

 8   defendant gives up any right he may have had to review the

 9   additional discovery.       The government represents that none of the

10   withheld information was exculpatory, and agrees not to use at

11   sentencing any of the withheld information without providing it to

12   defendant.

13                           WAIVER OF APPEAL OF CONVICTION

14        17.     Defendant understands that, with the exception of an

15   appeal based on a claim that defendant’s guilty pleas were

16   involuntary, by pleading guilty defendant is waiving and giving up

17   any right to appeal defendant’s convictions on the offenses to which

18   defendant is pleading guilty.

19                     LIMITED MUTUAL WAIVER OF APPEAL OF SENTENCE

20        18.     Defendant agrees that, provided the Court imposes a term

21   of imprisonment of no more than fifteen years, defendant gives up

22   the right to appeal all of the following: (a) the procedures and

23   calculations used to determine and impose any portion of the

24   sentence; (b) the term of imprisonment imposed by the Court; (c) the

25   fine imposed by the court, provided it is within the statutory

26   maximum; (d) the term of probation or supervised release imposed by

27   the Court, provided it is within the statutory maximum; (e) the

28   amount and terms of any restitution order, provided it requires

                                            9
     Case 2:20-cr-00539-JAK Document 8 Filed 11/02/20 Page 10 of 15 Page ID #:24



 1   payment of no more than $10,000,000; and (f) the conditions of

 2   probation or supervised release imposed by the Court.

 3        19.    Defendant also gives up any right to bring a post-

 4   conviction collateral attack on the convictions or sentence,

 5   including any order of restitution, except a post-conviction

 6   collateral attack based on a claim of ineffective assistance of

 7   counsel, a claim of newly discovered evidence, or an explicitly

 8   retroactive change in the applicable Sentencing Guidelines,

 9   sentencing statutes, or statutes of conviction.

10        20.    The USAO gives up its right to appeal any portion of the

11   sentence.

12                      RESULT OF WITHDRAWAL OF GUILTY PLEA

13        21.    Defendant agrees that if, after entering a guilty plea

14   pursuant to this agreement, defendant seeks to withdraw and succeeds

15   in withdrawing defendant’s guilty plea on any basis other than a

16   claim and finding that entry into this plea agreement was

17   involuntary, then (a) the USAO will be relieved of all of its

18   obligations under this agreement; and (b) should the USAO choose to

19   pursue any charge that was either dismissed or not filed as a result

20   of this agreement, then (i) any applicable statute of limitations

21   will be tolled between the date of defendant’s signing of this

22   agreement and the filing commencing any such action; and

23   (ii) defendant waives and gives up all defenses based on the statute

24   of limitations, any claim of pre-indictment delay, or any speedy

25   trial claim with respect to any such action, except to the extent

26   that such defenses existed as of the date of defendant’s signing

27   this agreement.

28

                                           10
     Case 2:20-cr-00539-JAK Document 8 Filed 11/02/20 Page 11 of 15 Page ID #:25



 1                          EFFECTIVE DATE OF AGREEMENT

 2        22.   This agreement is effective upon signature and execution

 3   of all required certifications by defendant, defendant’s counsel,

 4   and an Assistant United States Attorney.

 5                               BREACH OF AGREEMENT

 6        23.   Defendant agrees that if defendant, at any time after the

 7   signature of this agreement and execution of all required

 8   certifications by defendant, defendant’s counsel, and an Assistant

 9   United States Attorney, knowingly violates or fails to perform any

10   of defendant’s obligations under this agreement (“a breach”), the

11   USAO may declare this agreement breached.        All of defendant’s

12   obligations are material, a single breach of this agreement is

13   sufficient for the USAO to declare a breach, and defendant shall not

14   be deemed to have cured a breach without the express agreement of

15   the USAO in writing.     If the USAO declares this agreement breached,

16   and the Court finds such a breach to have occurred, then: (a) if

17   defendant has previously entered a guilty plea pursuant to this

18   agreement, defendant will not be able to withdraw the guilty pleas,

19   (b) the USAO will be relieved of all its obligations under this

20   agreement, and (c) defendant will still be bound by defendant’s

21   obligations under this agreement.

22        24.   Following the Court’s finding of a knowing breach of this

23   agreement by defendant, should the USAO choose to pursue any charge

24   that was either dismissed or not filed as a result of this

25   agreement, then:

26              a)   Defendant agrees that any applicable statute of

27   limitations is tolled between the date of defendant’s signing of

28   this agreement and the filing commencing any such action.

                                           11
     Case 2:20-cr-00539-JAK Document 8 Filed 11/02/20 Page 12 of 15 Page ID #:26



 1              b)   Defendant waives and gives up all defenses based on

 2   the statute of limitations, any claim of pre-indictment delay, or

 3   any speedy trial claim with respect to any such action, except to

 4   the extent that such defenses existed as of the date of defendant’s

 5   signing this agreement.

 6              c)   Defendant agrees that: (i) any statements made by

 7   defendant, under oath, at the guilty plea hearing (if such a hearing

 8   occurred prior to the breach); (ii) the agreed to factual basis

 9   statement in this agreement; and (iii) any evidence derived from

10   such statements, shall be admissible against defendant in any such

11   action against defendant, and defendant waives and gives up any

12   claim under the United States Constitution, any statute, Rule 410 of

13   the Federal Rules of Evidence, Rule 11(f) of the Federal Rules of

14   Criminal Procedure, or any other federal rule, that the statements

15   or any evidence derived from the statements should be suppressed or

16   are inadmissible.

17                    COURT AND PROBATION OFFICE NOT PARTIES

18        25.   Defendant understands that the Court and the United States

19   Probation Office are not parties to this agreement and need not

20   accept any of the USAO’s sentencing recommendations or the parties’

21   agreements to facts or sentencing factors.

22        26.   Defendant understands that both defendant and the USAO are

23   free to: (a) supplement the facts by supplying relevant information

24   to the United States Probation Office and the Court, (b) correct any

25   and all factual misstatements relating to the Court’s Sentencing

26   Guidelines calculations and determination of sentence, and (c) argue

27   on appeal and collateral review that the Court’s Sentencing

28   Guidelines calculations and the sentence it chooses to impose are

                                           12
     Case 2:20-cr-00539-JAK Document 8 Filed 11/02/20 Page 13 of 15 Page ID #:27



 1   not error, although each party agrees to maintain its view that the

 2   calculations in the plea agreement are consistent with the facts of

 3   this case.    While this paragraph permits both the USAO and defendant

 4   to submit full and complete factual information to the United States

 5   Probation Office and the Court, even if that factual information may

 6   be viewed as inconsistent with the facts agreed to in this

 7   agreement, this paragraph does not affect defendant’s and the USAO’s

 8   obligations not to contest the facts agreed to in this agreement.

 9        27.     Defendant understands that even if the Court ignores any

10   sentencing recommendation, finds facts or reaches conclusions

11   different from those agreed to, and/or imposes any sentence up to

12   the maximum established by statute, defendant cannot, for that

13   reason, withdraw defendant’s guilty pleas, and defendant will remain

14   bound to fulfill all defendant’s obligations under this agreement.

15   Defendant understands that no one –- not the prosecutor, defendant’s

16   attorney, or the Court –- can make a binding prediction or promise

17   regarding the sentence defendant will receive, except that it will

18   be within the statutory maximum.

19                            NO ADDITIONAL AGREEMENTS

20        28.     Defendant understands that, except as set forth herein,

21   there are no promises, understandings, or agreements between the

22   USAO and defendant or defendant’s attorney, and that no additional

23   promise, understanding, or agreement may be entered into unless in a

24   writing signed by all parties or on the record in court.

25                 PLEA AGREEMENT PART OF THE GUILTY PLEA HEARING

26        29.     The parties agree that this agreement will be considered

27   part of the record of defendant’s guilty plea hearing as if the

28   entire agreement had been read into the record of the proceeding.

                                           13
Case 2:20-cr-00539-JAK Document 8 Filed 11/02/20 Page 14 of 15 Page ID #:28
Case 2:20-cr-00539-JAK Document 8 Filed 11/02/20 Page 15 of 15 Page ID #:29
